           Case 1:19-cr-00862-VEC Document 284 Filed 12/02/20 Page      USDC1SDNY
                                                                               of 2
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
                                                                        DOC #:
UNITED STATES DISTRICT COURT                                            DATE FILED: 12/2/2020
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              :
                 -against-                                    : 19-CR-862 (VEC)
                                                              :
 HECTOR BONAPARTE,                                            :     ORDER
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

       WHEREAS a hearing on Mr. Bonaparte’s bail application is scheduled for Tuesday,

December 8, 2020 at 9:00 A.M.; and

       WHEREAS Mr. Bonaparte waived his physical appearance and agreed to appear by

video conference, Dkt. 245;

       IT IS HEREBY ORDERED that the conference will occur using the Court Call platform.

To optimize the quality of the video feed, the Court, the Defendant, Defense Counsel, and the

AUSA will appear by video for the proceeding; all others will participate by telephone. Due to

the limited capacity of the Court Call system, only one computer per counsel may be used. Co-

counsel, members of the press, and the public may access the audio feed of the conference by

calling 855-268-7844 and using access code 32091812# and PIN 9921299#.

       In advance of the conference, Chambers will email the parties with further information on

how to access the conference. Those participating by video will be provided a link to be pasted

into their browser. The link is non-transferrable and can be used by only one computer;

further, it should be used only at the time of the conference because using it earlier could result

in disruptions to other proceedings.

       To optimize use of the Court Call technology, all those participating by video should:
         Case 1:19-cr-00862-VEC Document 284 Filed 12/02/20 Page 2 of 2




           1. Use the most recent version of Firefox, Chrome, or Safari as the web browser. Do
              not use Internet Explorer.

           2. Use hard-wired internet or WiFi. If using WiFi, the device should be positioned
              as close to the Wi-Fi router as possible to ensure a strong signal. (Weak signals
              may cause delays or dropped feeds.)

           3. Minimize the number of others using the same WiFi router during the conference.

       Further, all participants must identify themselves every time they speak, spell any proper

names for the court reporter, and take care not to interrupt or speak over one another. Finally, all

of those accessing the conference—whether in listen-only mode or otherwise—are reminded that

recording or rebroadcasting of the proceeding is prohibited by law.




SO ORDERED.
                                                        _________________________________
Date: December 2, 2020                                        VALERIE CAPRONI
      New York, NY                                            United States District Judge




                                               2 of 2
